United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL
)
MEDICAL CENTER, Portsmouth, VA, Employer )
__________________________________________ )
A.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1004
Issued: November 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2009 appellant filed a timely appeal from the October 24, 2008 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim of an
emotional injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case. The Board also has jurisdiction to review the Office’s January 22,
2009 nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant sustained an emotional injury in the performance of
duty around August and September 2007; and (2) whether the Office properly denied appellant’s
December 4, 2008 request for reconsideration.
FACTUAL HISTORY
On December 22, 2007 appellant, then a 55-year-old bed management coordinator, filed
a claim for compensation alleging that she sustained an emotional injury in the performance of
duty during August and September 2007. She came to work on July 3, 2007 and found one of

her Snowbabies turned around so that its bare bottom faced her work space entrance. Appellant
faced it forward and thought nothing of it. But when it happened a third time, “I knew that
someone was trying to send me a message.” There was already an investigation underway into
the defacement of her computer screen,1 so she believed the “Snowbaby ordeal” was somebody
trying to send a message. Appellant did not mention the Snowbaby ordeal for months, until
someone came into her work space and grammatically corrected a note by adding the word “are.”
She awaited the results of the Navy investigation. She called the investigator, left messages and
e-mailed but could not get a response. On August 10, 2007 the investigator called appellant and
she related:
“[The investigator] nonchalantly said, they found nothing. I know my blood
pressure went sky high. Just by his nonchalant attitude. After discussing this
with him and he said the case was closed, I was extremely upset and left with a
headache (terrible). I could not get an appointment with [my psychiatrist] but I
called her and she called me later and got me to explain what happened and she
tried to calm me down. I really felt unprotected, afraid, more paranoid, confused,
hurt and betrayed that we had the best Navy investigative team in the world. This
was a Friday and I left work around midday….”
In September 2007 appellant e-mailed the investigator to come back to her office. She
showed him the grammatical correction on her desk, and she finally told him about the
Snowbabies incident. Appellant asked about the status: “He nonchalantly said again ‘oh we
didn’t find anything.’ I felt they only interviewed people to please me but I don’t feel they have
much documented. From then on I just have gotten worse healthwise and started having
headaches daily and stomach nervousness.”
In a decision dated October 24, 2008, the Office denied appellant’s claim for
compensation.
On December 4, 2008 appellant requested reconsideration. She clarified what had caused
her to become upset:
“It wasn’t the snow babies that upset me. … My upset after returning to work
weren’t the snowbabies. The doctor had asked how were things at work and I told
her weekly what was going on but that wasn’t what upset me and I have reiterated
to you all time after time and it seems that you all will not go to the source of the
matter and that is the INVESTIGATOR who never fed information back to my
supervisor, never did a proper investigation and the more I asked about the same
case I was working on xxxxxx954 which was still continuing to cause problems.
I kept getting nonchalant answers. He was the one upsetting me who was
working on my case that never seemed to have done a proper investigation as I
have previously have told you all and I don’t see anywhere whereas you all have
any other findings involving all of the questions I was asked again on this new
case all these questions about the investigation and the results. Well that is what
upset me relating case xxxxxx954 when I asked him about the case findings and
1

This was the subject of a prior claim under OWCP File No. xxxxxx954.

2

he said it was closed and I went off, felt sick and felt my [blood] pressure was sky
rocketing and went home.”
Appellant submitted two medical reports related to her prior claim from May 2007.
In a decision dated January 22, 2009, the Office denied appellant’s request for
reconsideration. It found that the request presented no new relevant and pertinent evidence to
warrant further review of her case on the merits.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 A
claimant seeking compensation under the Act has the burden of establishing the essential elements
of her claim by the weight of the reliable, probative and substantial evidence.3
Workers’ compensation does not cover each and every illness that is somehow related to
the employment. When an employee experiences emotional stress in carrying out her
employment duties or has fear and anxiety regarding her ability to carry out her duties, and the
medical evidence establishes that the disability resulted from her emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course
of employment. By contrast, there are disabilities having some kind of causal connection with
the employment that are not covered under workers’ compensation because they are not found to
have arisen out of employment.4
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.5 As an investigation is generally related to the performance of an administrative
function of the employer and not to the employee’s regular or specially assigned work duties, it
is not a compensable factor of employment, unless there is affirmative evidence that the
employer either erred or acted abusively in the administration of the matter.6
As a general rule, allegations alone by a claimant are insufficient to establish a factual
basis for an emotional condition claim.7 The claimant must substantiate such allegations with
2

5 U.S.C. § 8102(a).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566, 572-73 (1991).

6

Sandra F. Powell, 45 ECAB 877 (1994). See also Parley A. Clement, 48 ECAB 302 (1997) (investigations are
administrative matters, and absent sufficient showing of error or abuse, do not constitute compensable employment
factors).
7

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).

3

probative and reliable evidence.8 The primary reason for requiring factual evidence from the
claimant in support of her allegations of stress in the workplace is to establish a basis in fact for
the contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by the Office and the Board.9
ANALYSIS -- ISSUE 1
On appeal, appellant contends that she became upset because the Navy Investigative
Service did not properly perform an investigation. “The snow babies didn’t set me off. … It was
the investigator who did not do his job.” Appellant explained that she felt this all stemmed from
her original injury in May 2007, which is under a different OWCP claim number.
Although appellant contends that the investigator did not do his job properly, any
emotional reaction she had arising from his investigation is not compensable under the Act. The
Act does not cover everything that happens at work. The Board has held that it does not cover an
emotional reaction to an investigation, which is by its nature an administrative function unrelated
to appellant’s duties as a bad management coordinator.
The Board has recognized an exception where the evidence proves error or abuse in the
administrative matter, but appellant has submitted no such proof. Appellant’s perception that the
investigator did not adequately do his job is not sufficient to establish error in the investigation of
her complaints. There is no independent or reliable evidence to support that the investigator
committed any administrative error. Even accepting appellant’s description of his demeanor as
nonchalance, this does not support a finding of abuse.
Because appellant attributes her emotional reaction around August and September 2007
to a matter that is not compensable under the Act, the Board finds that she has not met her
burden of proof to establish that she sustained an injury in the performance of her duties. The
Board will therefore affirm the Office’s October 24, 2008 decision denying her claim for
workers’ compensation benefits.
The reason the Office assigned a different OWCP claim number to appellant’s
December 22, 2007 claim for compensation was that she was alleging an emotional reaction to a
new incident or exposure at work. Appellant was not alleging some spontaneous worsening of
her May 2007 emotional condition without intervention from any other factors. She was alleging
that she became upset as a result of her interaction (or lack thereof) with the investigator around
August and September 2007. That would be considered a new injury directly attributable not to
what happened in May 2007, but to what happened later that summer. A new injury, and thus a
new OWCP claim number.

8

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990); Pamela R. Rice, 38
ECAB 838 (1987).
9

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

4

LEGAL PRECEDENT -- ISSUE 2
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.10 The employee shall exercise this right through a request to
the district Office.11
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.12
A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.13 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.14
ANALYSIS -- ISSUE 2
Appellant filed her December 4, 2008 request for reconsideration within one year of the
Office’s October 24, 2008 merit decision denying her claim for compensation. The request is
therefore timely. The question for determination is whether the request met any of the standards
for obtaining a merit review of her case.
Appellant’s December 4, 2008 request for reconsideration did not show that the Office
erroneously applied or interpreted any specific point of law. She did not advance a relevant legal
argument not previously considered by the Office, nor provide relevant and pertinent new
evidence not previously considered by the Office. Appellant discussed her prior claim from
May 2007 and again explained what it was that upset her later that summer. The medical
evidence she submitted did not prove that the investigator’s conduct constituted administrative
error or abuse. It did not address her emotional reaction to the investigator around August and
September 2007. Because appellant’s request did not meet one of the standards for obtaining a
merit review of her case, the Board will affirm the Office’s January 22, 2009 decision to deny
that request.
10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.605.

12

Id. at § 10.606.

13

Id. at § 10.607(a).

14

Id. at § 10.608.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional injury in the performance of duty around August and September 2007.
The Board also finds that the Office properly denied appellant’s December 4, 2008 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2009 and October 24, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

